Mary Estill Buchanan Colorado Secretary of State 1575 Sherman Street, 2d Floor Denver, CO  80203
Dear Ms. Buchanan:
I am writing in response to your March 11, 1980 request for an attorney general's opinion on questions concerning the change of residence for municipal elections.
QUESTION PRESENTED AND CONCLUSION
1. Does C.R.S. 1973, 1-2-208(3)(b) (1979 Supp.) allow a registered elector to effect a change of residence 5 days before and on the day of a municipal election?
     My conclusion is "no."  It is my opinion that the specific provisions of the municipal election code would allow only those persons residing within the municipal election precinct whose names appear on the county registration records at the close of the business on the thirty-second day preceding the election to vote in a municipal election.
ANALYSIS
C.R.S. 1973, 31-10-204 provides that the municipal clerk, as the deputy county clerk, shall permit registration in her office up to the close of business on the thirty-second day preceding a municipal election, and shall deliver any new registration sheets to the county clerk and recorder on the day following the last day of registration.
C.R.S. 1973, 31-10-205 mandates that the county clerk and recorder prepare a complete registration list from those sheets returned to her by the municipal clerk. That section further provides:
     The county clerk and recorder of each county, no later than the fifth day preceding any municipal election in his county, shall prepare a complete copy of the list of the registered electors of each municipal election precinct which is located within his county and is involved in such municipal election; but in any municipal election precinct consisting of one or more whole general election precincts, the county registration books for such precinct may be used in lieu of a separate registration list. The  registration list for each municipal election precinct shall contain, in alphabetical order, the names and addresses of all registered electors residing within the municipal election precinct whose names appeared on the county registration records at the close of business on the thirty-second day preceding the municipal election. The county clerk and recorder shall certify and deliver such registration lists or registration books to the respective clerks on or before the fifth day preceding the election.
(Emphasis added.)
The municipal election code does not provide for changes of residence.
The clear language of C.R.S. 1973, 31-10-205 provides that only those electors residing within a municipal election precinct and registered within 32 days of the election are on the official registration lists and therefore are entitled to vote in a municipal election. In the absence of any provisions allowing for changes in registration within the 32 days preceding the election, no elector not registered as within the precinct within that period is eligible to vote.
SUMMARY
In summary, it is my conclusion that in the absence of a specific provision allowing for changes of residence, the provisions of the Municipal Election Code do not allow changes of residence within the 32 days preceding a municipal election, and the provisions of C.R.S. 1973, 1-2-208(3)(b) do not apply to municipal elections.
My answer to question 1, above, obviates the need to respond to your questions 2 and 3 involving the procedures to be employed by municipal clerks to effect a change of residence under C.R.S. 1973, 1-2-208(3)(b).
Very truly yours,
                              J.D. MacFARLANE Attorney Section
SECRETARY OF STATE ELECTIONS
C.R.S. 1973, 1-2-208(3) C.R.S. 1973, 31-10-204
C.R.S. 1973, 31-10-205
SECRETARY OF STATE DEPT. Elections, Div. of
Municipal Elections Code does not allow changes in residence within 32 days prior to a municipal election.